Judgment and order affirmed, with costs. Memorandum: Our affirmance rests not only upon our conclusion that the verdict of the jury was not against the weight of evidence but also upon our belief that the charge was adequate in its statement to submit to the jury the question whether the evidence received, bearing upon the alleged defective condition of the stairway and the duration of that alleged condition and defendant’s knowledge thereof, constituted a nuisance arising out of negligence. All concur. (The judgment is for defendant in a negligence action. The order denies a motion for a new trial.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Taylor, JJ.